Title: From John Adams to John Quincy Adams, 4 March 1811
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy March 4th. 1811

This Letter is devoted to one Subject. Since the Death of Judge Cushing there has been frequently expressed in Conversation, much regret at your Absence, among People of all Parties. Presuming that Absence to be an insuperable Bar to any Nomination as a Judge, I have taken very little Notice of such Insinuations of Regret and imputed some of them to one Motive and Some to another. I need not write a long History of Nominations or Speculations upon them. On the 21st of Feb. The President nominated J. Q. A to be an associate Judge, and on the 22. The Senate approved it Unanimously. Are you Surprized to hear that not one Nomination that has been made Since this Constitution came into operation has been more popular. Both Parties vie with each other in expressions of their Satisfaction. I am not at a loss to account for this and you have, no doubt, Sufficient experience of Mankind to understand it. I do not believe it was intended as a Snare: but if it was you are compleatly taken in and entangled in it. Yet it may and will prove an entire disappointment to those if any such there are who meant no good by it. It is a compleat Justification for your Return to your native Country.
I have often thought you did not love the Law, so well as other Studies. Nevertheless you have in all Cases Supported a Character for great Information in your Profession and are undoubtedly qualified to investigate any subject or Question of Law or Equity as well as any Man in the Nation. Your preference of more elegant Litterature ought not then to be an Objection to your present appointment.
I have heard you express some aversion to acting in the Character of a Judge. But this I hope you will easily get over. There is certainly No Situation more honourable or more Usefull There is none So independent. There is none that leads into better Company. There is none so preservative of Health.
Your Lady will have an opportunity of accompanying you once a year to see her Mother her Sisters and Brother.
You will have the best opportunities to become acquainted with Men and Things in your own Country.
You will be at home with your Children a sufficient Portion of the year to oversee the Education of your Sons, and give me leave to Say this is an immense Duty. Both your Sons here are fine Children: but George is a Treasure of Diamonds. He has a Genius equal to any Thing; but like all other genius requires the most delicate Management to prevent it from running into Excentricities. I really cannot but consider this appointment as a providential Dispensation for your good, for my good and for the preservation of your Family from Ruin.
It is my most Serious and anxious Advice to you to accept the appointment and devote yourself to the Discharge of its Duties.
Such is the Popularity of the appointment that your Refusal of it, will create a National Disgust and Resentment. It will be imputed to Pride, Oddity, Fastidiosity and an unbridled unbounded Ambition. I need not Say any more. Every one of your Friends here is full in opinion that you ought to accept it with your affectionate
A.